Case 5:21-cv-02379-SVK Document 3 Filed 04/01/21 Page 1of1

Nit. SA

 

Petitioner

WARDEN GEORGE TAME
2 Respondent(s) ELECTION REGARDING
CONSENT TO PROCEED BEFORE

A UNITED STATES MAGISTRATE JUDGE

 

 

 

» <A magistrate judge is available under 28 U.S.C. § 636 ( c) to conduct all proceedings in this case,
including dispositive matters, and entry of final judgment. However, a magistrate judge may be assigned
to rule on dispositive matters only if all parties voluntarily consent.

+ Parties are free to withhold consent to magistrate judge jurisdiction without adverse substantive
consequences.

- Ifboth parties consent to have a magistrate judge decide the case, any appeal would be made directly to
the Ninth Circuit Court of Appeals, as ifa district judge had decided the matter.

¢ Unless both parties consent to have a magistrate judge decide the case, the assigned magistrate judge
will continue to decide only non-dispositive matters, and will issue a Report and Recommendation to
the district judge as to all dispositive matters.

Please check the “yes” or “no” box regarding your decision to consent to a United States Magistrate Judge,
and sign below.

Wes, I voluntarily consent to have a United States Magistrate Judge conduct all further proceedings in this case, decide
all dispositive and non-dispositive matters, and order the entry of final judgment.

CINo, I do not consent to have a United States Magistrate Judge conduct all further proceedings in this case.

Executed on §3-26-A/ A

Date re of Petitioner/Counsel for Petitioner

 

 

CV-469 (05/12) PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C § 2254) Page 9 of 31
